Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant recites a rail transport shuttle comprised of a load carrying structure having a load carrying body and a flexible liner supported by the load carrying body. The system is driven by first and second powered rail vehicles where the first powered rail vehicle is coupled to one end of the load carrying body by a first coupling system and the second powered rail vehicle is couple to a second, opposite end of the load carrying body by a second coupling system. The first and second powered rail vehicles are arranged to propel the load carrying body in first and second, opposite directions without the need to turn the load carrying body or the powered rail vehicle. The coupling system is further comprised of an articulating coupling system configured to provide three degrees of rotational freedom between opposite ends of the load carrying body and the powered rail vehicles where one of the coupling systems further comprises a control mechanism operable to dampen or lockout at least one of the three degrees of rotational freedom. 
The prior art, taken singularly or in combination, does not adequately show the features of the instant invention as described above. Specifically, the prior art does not show the arrangement of the load carrying body and first and second powered rail vehicles being coupled together by an articulating coupling system. The prior art also does not show a control mechanism to dampen or lockout the movement of the articulating coupling mechanism. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683. The examiner can normally be reached Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
December 9, 2021